Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al (US 2010/0104471) in view of Muzzi et al (US 2004/0249369), and further in view of Gruen et al (US 2011/0256019).
Regarding claim 10, Harmon discloses a decontamination apparatus comprising: a base (102; 202); a source (122; 222) that emits UVC light at a suitable intensity to at least partially decontaminate a target object on which the UVC light is imparted to render the target object pathogen reduced (paragraphs 4-6); and a controller (116; 226; 416) that is in communication with a sensing system and is operatively connected to the source to control a decontamination cycle (paragraphs 4-6).  Although Harmon does not disclose an adjustable support coupled to the base that supports the source, the adjustable support comprising an adjustment mechanism that is manipulable to adjust a position of the source relative to the base, Muzzi discloses (Fig.1) a base (24) and an adjustable support (9) coupled to the base that supports the source (32), the adjustable support comprising an adjustment mechanism that is manipulable to adjust a position of the source relative to the base.  It would have been obvious to one of ordinary skill in the art to utilize the base and adjustable support of Muzzi in the device of Harmon in view of the desire to provide more control and create more uses for the source.  While the modified Harmon disclose a decontamination apparatus comprising range indicator that issues an alert to notify an operator of a condition pertaining to the distance separating the source from the target object (paragraphs 23-25), it does not disclose a redundant occupant sensing system configured to determine the presence of an indicator and a controller is configured to terminate the decontamination cycle when an indicator is detected.  However, Gruen discloses the use of a redundant occupant sensing system in a decontamination apparatus and a controller is configured to terminate the decontamination cycle when an indicator is detected (paragraphs 29-31) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Gruen in the modified device of Harmon in view of the desire to ensure the device activates only when a person or other object is present resulting in increasing the longevity of the source.  
Regarding claims 2 and 4-6, the limitations therein are disclosed in paragraphs 29-31 of Gruen.  
Regarding claim 3, the specific type of a plurality of sensors utilized would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application.
Regarding claim 7, the limitation therein is disclosed in paragraph 37 of Harmon.
	Regarding claims 8-12, the specific scheme and configuration utilized for the computer readable medium and the decontamination apparatus would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
	Regarding claim 13, the limitation therein is disclosed in paragraph 46 of Gruen (Fig.7).
	Regarding claims 14-16, these dependent claims merely include well known features of a communication system that would have been an obvious design choice to one of ordinary skill in the art because they do not more than yield predictable results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dayton (US 9,889,219) is cited for disclosing a decontamination apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878